Citation Nr: 1122950	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-36 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1957.  He died in November 2008; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in November 2008 from undetermined natural causes due to or a consequence of a massive gastrointestinal (GI) hemorrhage.

2.  The GI hemorrhage is not shown to be related to the Veteran's active military service.

3.  At the time of the Veteran's death, service connection was in effect for major affective disorder with generalized anxiety disorder.

4.  The Veteran's service-connected psychiatric disorder is not shown to have a material causal role in his death.


5.  The Veteran was not evaluated as being totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty, nor was he a former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

In the context of a claim for DIC benefits, as in the present case, appropriate notice from the RO to the appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

February 2009 correspondence informed the appellant of the evidence and information necessary to substantiate the claims, the information required of her to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  She also received notice pursuant to Dingess and Hupp.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The appellant has been given ample opportunity to present evidence and argument in support of her claims, and she indicated that she had no additional evidence or information to present.

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 may be resolved entirely based upon whether the applicable legal criteria are met.  The U.S. Court of Appeals for Veterans Claims (Court) had held that the VCAA does not apply in cases in which the law and not the facts are determinative.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive factual development which indicates no reasonable possibility that any further assistance would aid in substantiating the claim the VCAA is inapplicable).  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000)).  The current claim under 38 U.S.C.A. § 1318 presents such a case.  Accordingly, the claim is being adjudicated without further development of the record.

VA also has a duty to assist an appellant in obtaining evidence necessary to substantiate a claim.  The service treatment records and VA treatment records are associated with the claims file.  A VA medical opinion concerning the cause of death was not obtained.  The Board finds that a VA opinion is not necessary to adjudicate the claim since the record does not suggest that the Veteran's service connected disability or any incident during the Veteran's active service substantially or materially contributed to his death.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Holding that where claimant has been advised of the need to submit competent medical evidence indicating that he has the disorders in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorders, the conduct of a VA examination is not warranted if claimant does not show such a preliminary nexus).

The appellant has not provided any probative medical evidence that expresses an opinion to link the disability in question to any incident of the Veteran's active military service.  There is no indication that additional relevant evidence is available and not part of the claims files.  Based on this record, the Board finds that the VA's duty to notify has been satisfied.

Legal Criteria and Analysis

A. Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The certificate of death indicates that the Veteran died in November 2008.  The immediate cause of death was certified to be due to undetermined natural causes that were due to or a consequence of a massive GI hemorrhage.

The record does not suggest that the GI hemorrhage was due to a GI disability related to the Veteran's service.

The Veteran's service treatment records note 3 unrelated episodes involving GI symptoms, but no gastrointestinal diagnosis in made.  In January 1956, the Veteran reported several symptoms but the diagnosis was bronchitis.  In August 1956 the Veteran was given a diagnosis of hemorrhoids due to rectal bleeding.  An October 1956 record merely notes the Veteran's complaints of nausea and vomiting.  On separation examination, there were no complaints of findings of a gastrointestinal disorder.

Although post-service treatment records date back to 1957, the earliest notation of gastrointestinal problems was reported in early 1990.  From January to March 1990, there were reported complaints of a choking sensation when the Veteran ate that was worse with spicy foods.  He also complained of a greasy taste in his mouth and of a burning sensation.  Tests were performed that included an EDG and upper GI.  Assessments were reflux esophagitis and a normal stomach with prominence of the mucosal folds of the duodenal bulb and initial second portion of the duodenum that may have been of no pathological significance.  No ulceration was identified.  However, duodenitis had to be taken into account in the differential diagnosis.

GI symptoms and tests are again noted in January 2002.  There was some prominence of the mucosal folds of the stomach and duodenal bulb that may have indicated some degree of gastritis and duodenitis and a persistent outpouching proximal to the duodenal bulb that may have indicated an ulcer in this region.  

Subsequent treatment records noted GERD without active complaints ( see October 2002 VA treatment record) and diverticulosis of the colon (see January 2004 VA treatment record).  The records also indicate the Veteran was taking medication for his gastrointestinal disorder.  

On this record, the Veteran is not shown to have had a GI disorder in service or for many years thereafter.  The earliest indication of a chronic GI disorder was in 1990, which was approximately 33 years after he separated from service.  This lengthy period without treatment or complaints following service weighs against the claim of service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The appellant has not submitted nor does the record contain any evidence that suggests the Veteran's GI hemorrhage was related to a GI disability incurred in service.

Rather, the appellant's primary contention is that the Veteran's service-connected psychiatric disability caused the GI disorder that is attributed to his death.  Notably, a January 2002 treatment record notes the Veteran underwent an upper GI to determine the etiology of his continued nausea and the appellant, at that time, expressed her belief that it was probably due to his nerves as he was easily upset.  The medical professional noted the appellant's assertion, but provided no comment that supports this contention.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the appellant is not competent to establish that the Veteran's GI hemorrhage was due to the service-connected psychiatric disability.  As a result, her assertions lack probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board finds that there is no competent evidence of record that shows or even suggests that there was a relationship between the Veteran's service-connected psychiatric disability and the cause of his death.

The appellant testified to the effect that the Veteran had been spitting up blood for a week prior to his death and that he refused to seek medical treatment due to his belief that he only had a cold.  She had not identified or submitted any evidence that relates the psychiatric disability to the cause of his death.

Furthermore, none of the treatment records relative to a GI disorder or the service-connected psychiatric disorder even suggest that a relationship existed between the two.

As a preponderance of the evidence is against the claim of service connection, the benefit of the doubt doctrine does not apply and the claim must be denied.

B. DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice- connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318.  The total rating may be either schedular or based upon unemployability.  Id.

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Id; 38 C.F.R. § 3.22.

In this matter, the Veteran was discharged from active service in July 1957, with no adjudications showing he had been rated as 100 percent disabled for 5 years after service.  There is also no evidence showing, or allegations made, that he was a POW.

The Veteran died in November 2008 and at the time of his death service connection was in effect for a generalized anxiety disorder rated at 70 percent disabling, effective February 18, 2000.  A total disability rating due to individual unemployability (TDIU) and an increased rating of 70 percent were granted in an April 2006 rating decision, the effective date for both grants is February 18, 2000.  

Notably, the award of a TDIU and the 70 percent rating stem for a claim for such benefits that was received in September 2000.  The Veteran perfected an appeal of the denials of a rating in excess of 30 percent and a TDIU, which were subsequently addressed in a Board decision in March 2002 that also denied the claims.  The Board decision was appeal and, in a March 2004 decision and Order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board decision.  

In October 2004, the Board remanded the matters, which were readjudicated by the RO and eventually led to the grant of TDIU and an increased rating of 70 percent in the April 2006 rating decision.

The Veteran did not appeal this claim, this decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2010). 

At the time of his death, the Veteran was in receipt of a total rating based on unemployability that was effective February 18, 2000.  Since the Veteran died in 2008, he was not in receipt of this benefit for 10 years or more immediately preceding his death.  

The Board observes that DIC claims are not subject to "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147 (2008).  Therefore, it need not consider whether the Veteran hypothetically would have been entitled to a total disability rating for at least ten years preceding his death based on evidence in the claims folder or in VA custody prior to his death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran was discharged from service in July 1957 and died in November 2008.  Also noted above, he was not granted a 100 percent schedular rating until February 2000, the date entitlement to TDIU arose.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death.  Additionally, the Veteran was not a former POW.  Finally, there were no service department records in existence at the time of any prior VA decision, that were not considered by such prior final VA decision during the Veteran's lifetime, such as would provide a basis for reopening the previously denied claim and awarding retroactive TDIU benefits.

Thus, the issue remaining is whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  

Neither the Veteran, during his lifetime, nor the appellant has successfully or specifically pled clear and unmistakable error in any rating actions that would have entitled the Veteran to a total rating at any time prior to February 18, 2000.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (any claim of CUE must be pled with specificity).

At the hearing, the appellant's representative indicated that, while it "might be a stretch," the Veteran made prior requests for TDIU and that a SSA record in 2001 stated that the Veteran had not been able to work since 1991 and that this was solely due to his nerves.  The record does not contain any TDIU prior to the claim received in September 2000.  Further, there are no Social Security records dated in 2001 since the Social Security determination for disability benefits was made in 1993.  Neither contention changes the fact that the duration requirements for TDIU are not shown.

In sum, the Board finds that the basic threshold criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.

Accordingly, the appellants' claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC benefits pursuant to 38 U.S.C.A. § 1318 are denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


